Citation Nr: 0410070	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for 
mechanical low back pain, rated as a lumbosacral sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied a rating in 
excess of 20 percent for mechanical low back pain. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required his part.


REMAND

An RO decision in October 1998 granted service connection for 
mechanical low back pain secondary to a service-connected 
postoperative calcified hematoma with myositis ossificans of the 
left leg.  The low back disability was rated 20 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (lumboscaral strain).  That 
rating has remained in effect ever since.  

The veteran filed a claim for a rating in excess of 20 percent for 
his low back disability in April 2001.  He underwent VA 
examinations in October 2001 and October 2002.  In his October 
2002 examination, he complained of pain that ranged from a 6-9 on 
a scale of 1 to 10.  Pain increased with increased activity.  Upon 
examination, the clinician noted that the veteran's lumbar spine 
was non-tender on palpation.  He had lumbar flexion to 90 degrees, 
extension to 35 degrees, lateral flexion to 35 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  The 
clinician found no pain, fatigue, weakness, or incoordination upon 
repeated testing.  

At the veteran's August 2003 hearing, he testified that the pain 
had increased in severity since his October 2002 VA examination.  
He indicated that the pain was fairly constant and increased with 
intermittent flares ups.  He also testified that he takes 750 mg. 
Salsalate twice a day for the pain.  He added that he had not been 
issued a back brace, but he purchased a wide belt for when he 
performs any activity.   

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases and injuries of the spine were 
changed.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  VA's General Counsel has 
held that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  In 
so doing, it may be necessary for the Board to apply both the old 
and new versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  

In reviewing the record, it becomes apparent that the RO has not 
had the opportunity to adjudicate the veteran's increased rating 
claim with consideration of the new rating criteria, nor does it 
appear that the veteran has received notice of the changes in the 
regulations used to evaluate diseases and injuries of the spine, 
which became effective on September 26, 2003.  68 Fed. Reg. 51454-
58 (Aug. 27, 2003).  Because the applicable rating criteria 
changed during the pendency of this appeal, and the veteran has 
not been notified of the changes in the regulation or afforded any 
opportunity to present relevant argument, due process concerns 
require remanding this claim.

Given the change in regulations regarding the rating of spinal 
disabilities, the fact that the last VA compensation examination 
was in October 2002, and the veteran's claim of increased 
disablement since that time, it is the Board's judgment that there 
is a duty to provide him with a more current VA examination.  38 
C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 383-4 
(1994).  

The Board also notes that a November 2001 MRI revealed minor disc 
disease at L4-5 with mild foraminal narrowing.  Service connection 
is not currently in effect for degenerative disc disease.  
However, the Court (Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals) has ruled that the Board is 
obligated to "seek out all issues [that] are reasonably raised 
from a liberal reading of the documents or oral testimony 
submitted prior to the BVA decision."  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 
2000)(holding that VA has obligation to explore all legal 
theories, including those unknown to the veteran, by which he can 
obtain benefit sought for the same disability).  The Board finds 
that these MRI findings raise a claim for secondary service 
connection for degenerative disc disease of the lumbar spine.  Id.  
The Board further finds that the raised claim of secondary service 
connection for degenerative disc disease of the lumbar spine is 
intertwined with the increased rating claim on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 
466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact 
that an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters that 
must be addressed.  Thus, the RO must address this matter. 

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with the applicable requirements 
of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  The RO's 
attention is directed to Quartuccio v. Principi, supra, pertaining 
to the amended version of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the veteran which evidence the VA 
will obtain and which evidence the veteran is expected to present.  
The RO should provide the veteran written notification specific to 
his claim, of the impact of the notification requirements on the 
claim.  The veteran should further be requested to submit all 
evidence in his possession that pertains to his claim.

2.  The RO should ask the veteran to list the names and addresses 
of all medical care providers who have evaluated or treated him 
for his low back disability since service.  After securing the 
necessary releases, all such records that are not already in the 
claims folder should be obtained.  

3.  The veteran should be afforded VA neurological and orthopedic 
examinations for the purpose of determining the etiology and 
severity of any degenerative disc disease that may be present and 
the current severity of his service-connected mechanical low back 
pain.  The claims file must be made available to and reviewed by 
the examiner.  Following a review of the claims file, the medical 
history, clinical evaluation, and any tests that are deemed 
necessary, the examiner should opine whether it is at least as 
likely as not (50 percent or more likelihood) that any 
degenerative disc disease of the lumbar spine that may be present 
was caused or aggravated (worsening of underlying condition versus 
temporary flare-ups of symptoms) by the veteran's service-
connected mechanical back pain.  The clinician should be asked to 
provide a rationale for any opinion expressed.  

The orthopedic examination should include complete range of motion 
studies for the lumbar spine.  The examiner should also opine 
whether it is at least as likely as not (50 percent or more 
likelihood) that the veteran has any additional loss of function 
of the low back due to pain or flare-ups of pain, supported by 
adequate pathology; and whether it is at least as likely as not 
the veteran has any additional functional loss due to weakened 
movement, excess fatigability or incoordination.  Such 
determinations should be expressed, if feasible, in terms of 
additional loss of range of motion.  If the examiner finds it 
impossible to provide any part of the requested opinion without 
resort to pure speculation, he or she should so indicate.  The 
clinician should also address the issue of the extent and duration 
of any periods of incapacitation.  

4.  Thereafter, the RO should ensure that no other notification or 
development action, in addition to that directed above, is 
required.  If further action is required, the RO should undertake 
it before further adjudication of the claim.

5.  After completing any additional development deemed necessary, 
the RO should adjudicate the intertwined claim of secondary 
service connection for degenerative disc disease of the lumbar 
spine and readjudicate the issue of an increased rating for the 
veteran's service-connected low back disability, with 
consideration of all of the applicable rating criteria and the 
evidence obtained since the December 2001 rating decision.    

6.  If any of the benefits requested on appeal is not granted to 
the appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case, which must contain notice of all relevant 
action taken on the claim, to include a summary of all of the 
evidence added to the record since the April 2003 Supplemental 
Statement of the Case, and all of the applicable rating criteria.  
A reasonable period of time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran until he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



